AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MAY 25, 2010 REGISTRATION NO. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ATTITUDE DRINKS INCORPORATED (Exact name of issuer as specified in its charter) Delaware 65-0109088 (State or other jurisdiction ofincorporation or organization) (IRSEmployer Identification No.) 10415 Riverside Drive #101 Palm Beach Gardens, Florida 33410-4237 (Address of Principal Executive Offices, including ZIP Code) 2010 Stock Compensation and Incentive Plan (Full title of the plan) Roy Warren 10415 Riverside Drive #101 Palm Beach Gardens, Florida 33410-4237 (Name and address of agent for service) (561) 799-5053 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one). Large accelerated filer oAccelerated filer o Non-accelerated filero (do not check if smaller reporting company)Smaller reporting company x 1 CALCULATION OF REGISTRATION FEE TITLE OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED(1) PROPOSED MAXIMUM OFFERING PRICE PER SHARE PROPOSED MAXIMUM AGGREGATE OFFERING PRICE AMOUNT OF REGISTRATION FEE Common Stock, $.001 par value $0.02 (2) (1) Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement also covers any additional shares of the common stock of Attitude Drinks Incorporated which may be issued by reason of any stock split, stock dividend or similar corporate event. (2) Estimated solely for the purpose of computing the amount of registration fee pursuant to Rules 457(c) and 457(h) of the Securities Act based upon the average of the reported bid and ask price per share of the Company’s common stock as reported on the OTC Bulletin Board on May 20, 2010. 2 PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS ITEM 1.PLAN INFORMATION Information required in Part I of Form S-8 to be contained in a prospectus meeting the requirements of Section 10(a) of the Securities Act of 1933, as amended (the “Securities Act”), is not required to be filed with the Securities and Exchange Commission (the “Commission”) and is omitted from this Registration Statement in accordance with the explanatory note to Part I of Form S-8 and Rule 428(b)(1) of the Securities Act. ITEM 2.REGISTRANT INFORMATION AND EMPLOYEE PLAN ANNUAL INFORMATION Attitude Drinks Incorporated (“Attitude Drinks”) will provide without charge to each person to whom a copy of a Section 10(a) prospectus hereunder is delivered, upon the oral or written request of such person, a copy of any document incorporated by reference in Item 3 of Part II of this Registration Statement. These documents are incorporated by reference in the Section 10(a) prospectus. Attitude Drinks will also make available without charge, upon oral or written request, other documents required to be delivered pursuant to Rule 428(b). Requests for such information should be directed to: Attitude Drinks Incorporated, 10415 Riverside Drive #101, Palm Beach Gardens, Florida 33410-4237; Telephone: (561) 799-5053. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT ITEM 3.INCORPORATION OF DOCUMENTS BY REFERENCE The following documents filed by Attitude Drinks Incorporated (“Attitude Drinks”) are incorporated by reference into this Registration Statement: (a)Attitude Drinks’ Annual Report on Form 10-K for the fiscal year ended March 31, 2009, as amended; (b)Attitude Drinks’ Quarterly Reports on Form 10-Q for the quarterly periods ended June 30, 2009, September 30, 2009 and December 31, 2009, as filed with the SEC on August 26, 2009, November 23, 2009, and February 19, 2010, respectively; (c)All other reports filed pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act") since the end of the fiscal year covered by the registrant’s document in (a) above; (d)A description of the securities of Attitude Drinks as contained in its registration statement on Form 10-SB (File No. 000-52904), filed on November 13, 2007, as amended December 13, 2007, and including any amendment or report filed for the purpose of updating such description; and (e)In addition, all documentsfiledbyAttitude Drinksafterthedateofthis Registration Statement pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act, prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be a part hereof from the date of filing such documents. ITEM4.DESCRIPTION OF SECURITIES Not applicable. 3 ITEM 5.INTERESTS OF NAMED EXPERTS AND COUNSEL Weed & Co. LLP has rendered an opinion on the validity of the securities being registered. Weed & Co LLP, is the owner of 1,000,000 shares of Attitude Drinks’ common stock and will receive a five-year warrant to purchase 1,500,000 shares of Attitude Drinks’ common stock at an exercise price of $.05 per share. ITEM 6.INDEMNIFICATION OF DIRECTORS AND OFFICERS The Articles of Incorporation, as amended and Bylaws of Attitude Drinks, and Delaware law contain provisions relating to the indemnification of officers and directors. Generally, they provide that we may indemnify any person who was or is a party to any threatened, pending, or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, except for an action by or in right of our company, by reason of the fact that he is or was a director, officer, employee or agent of our company. It must be shown that he acted in good faith and in a manner, which he reasonably believed to be in, or not opposed to, our best interests. Generally, no indemnification may be made where the person has been determined to be negligent or guilty of misconduct in the performance of his duty to our company. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. ITEM 7.EXEMPTION FROM REGISTRATION CLAIMED Not applicable. ITEM 8.EXHIBITS Exhibit No.
